DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, 6-9, 12, 14, 17-18, 20, 22, 26-28 reading thereon in the reply filed on 6/14/2021 remains acknowledged. 
Applicant’s election of the compound of Example 4: (N-(((2S, 4R)-4-(aminomethyl)pyrrolidin-2-yl)methyl)-4,4"-difluoro-[1,1':3',1"- terphenyl]-5'-carboxamide) 

    PNG
    media_image1.png
    186
    274
    media_image1.png
    Greyscale
,
in the reply filed on 6/14/2021 remains acknowledged.
Claims 30-33 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.
Claims 4 & 6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2021.

As previously indicated, the search of the elected compound did not identify prior art.  The search and examination was extended to the full scope of compounds of claim 28.  These compounds of claim 28 are free of the prior art.  
Portions of claim 22 and 26 have been searched, to the extent that variables correspond to the elected compound: R2, R4 and R6 are H, R3 and R5 are optionally substituted phenyl, A is –C(=O)N(Ra1)-R1; Ra1 is H; R1, within the 4-7 membered monocyclic heterocycle-(C1-C4)alkyl- (corresponding to the elected compound), is pyrrolidinyl-(C1-C4)alkyl- for claim 22; or R1 is one of the depicted moiety choices for claim 26).  Limiting each of R2-R6, Ra1 and A in this way, together with recited R1 choices from claim 22 and 26 define subject matter free of the prior art.
Regarding claim 27, this subject matter has also been limited to A choices within the scope of the A is –C(=O)N(Ra1)-R1; Ra1 is H; R1, within the 4-7 membered monocyclic heterocycle-(C1-C4)alkyl- corresponding to the elected compound. Limiting each of R2-R6 with A moieties of claim 27 where A, R1 and Ra1 choices fall within the elected moiety choices from claim 1 also defines subject matter free of the prior art.
The search and examination was previously expanded to compounds identified in the prior art, presented below.
Claim 28 remains allowable. The restriction requirement between the elected compounds of claim 28 (within Group I) and the non-elected pharmaceutical composition requiring compounds of claim 28 is withdrawn (within Group II), as set forth in the Office action mailed on 4/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between the elected compounds of claim 28 and the non-elected pharmaceutical composition requiring compounds of claim 28 is withdrawn.  Claim 45 and new claim 46, directed to non-elected pharmaceutical compositions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4, 6, 30-33, directed to non-elected inventions and species, remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Regarding new claims 47-48 the Restriction Requirement mailed 4/16/2021 establishes that, under (2) and page 3, the combination of A product (the compounds of claim 28) and a (i.e., one) process of use of said product will be considered to have unity of invention if the claims are drawn to this combination of categories.  However, new claims 47 and 48 document two unique processes of using of said product.  Since claim 47 is first presented, this claim is rejoined for consideration.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  The restriction requirement between Groups I and III is withdrawn, to the limited extent that it applied to the subject matter of current allowable claim 28 and claim 47.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The second process claim, claim 48 (drawn to subject matter in non-elected invention group IV), does not fall within the single combination that satisfies unity of invention, set forth at (2) of p. 3 of the Restriction Requirement, mailed 4/16/2021.  Accordingly, this claim has been withdrawn as drawn to subject matter of a non-elected invention group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, 12, 14, 17-18, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is necessitated by the claim amendment to claims 1 and 22.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein each 4-7 membered monocyclic heterocyclyl or 4-7 membered monocyclic heterocyclyl-(C1-C4) alkyl- is independently optionally substituted …” (lines 15-16, and the claim also recites “wherein the 4-7 membered monocyclic heterocyclyl or 4-7 membered monocyclic heterocyclyl-(C1-C4) alkyl- is independently substituted …”, which is the narrower statement of the range/limitation. Thus claim 1, and claims dependent therefrom are confusing whether the recited substitution is optional or required. (Additionally, the alkyl length, as substituent, in the two locations conflicts (-(C1-C6) alkyl vs. (C1-C4) alkyl), and the presence of Z is required in one, but not recited in the alternate location). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  (Additionally, the alkyl length, as substituent, in the two locations conflicts (-(C1-C6) alkyl vs. (C1-C4) alkyl), and the presence of Z is required in one, but not recited in the alternate location). Because both alternatives are recited in amended claim 1, the Examiner construes these to be alternative choices for this claim, and claims dependent therefrom.  Similar ambiguity is also present in amended claim 22, which recites both optional substitution (line 5) and substitution (line 3).
The Examiner notes Applicant’s argument that claim 1 has allegedly been amended to require that the cyclic groups of R1 be substituted with one or more amine groups (i.e., NRb2Rc2) or -(C1-C6)alkyl substituted with one or more amine groups (i.e., NRb2Rc2). While the Examiner acknowledges this limitation in lines 7-10 of claim 1, there is conflicting recitation in lines 15-16, making the argued required substitution optional.  Because of this conflict, the Examiner construes these competing wherein clauses to be alternative choices.  The obvious compounds of Burgey are still within the optional substitution language, remaining in claim 1.  The Examiner suggests removal of the optional substitution language, and clarification of the alkyl length of the permitted substituent and whether Z is or is not required (both wherein clauses also conflict with respect to each of these.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 12, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgey et al. (WO 2009/058298 A1; 2009; cited in a prior Office action).
Burgey teaches compounds of Table 4 (starting p. 36):  These compounds, having the structure:

    PNG
    media_image2.png
    241
    329
    media_image2.png
    Greyscale

include 4.372 (p. 79):

    PNG
    media_image3.png
    105
    1217
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    212
    1216
    media_image4.png
    Greyscale

The CAS record for this compound indicates it is the compound:

    PNG
    media_image5.png
    379
    504
    media_image5.png
    Greyscale
.
This is a compound of instant formula I, where R2, R4 and R6 correspond to the elected compound (H), R3 and R5 also correspond to the elected compound (4-fluoro-phenyl).  A is –C(=O)N(Ra1)-R1; Ra1 is H; R1 is a 5 membered monocyclic heterocycle-C2-alkyl (within the recited 4-7 membered monocyclic heterocycle-(C1-C4)alkyl-).  This moiety is unsubstituted (alternatively, it has a 5 membered monocyclic heterocycle C1alkyl, substituted by C1 alkyl).
The Examiner notes that there are a number of similar compounds in this part of Table 4, that also read on the instant claims (e.g., 4.370, 4.371, 4.373, 4.374, 4.379, 4.380, 4.405, 4.406, 4.407, 4.410, 4.413, to note a few).
However, as advanced by Applicant’s argument the triazolyl moieties of these compounds have two double bonds, and thus do not satisfy the requirement for saturated or partially unsaturated.  Thus, these compounds are excluded from the instant claim by the special meaning of heterocycyl.
It is further noted that R1 choices also include the following R1 moieties in alternate compounds:

    PNG
    media_image6.png
    200
    485
    media_image6.png
    Greyscale

A tetrahydropyranyl (a 6-membered heterocyclyl, unsubstituted), also present in 4.147.

    PNG
    media_image7.png
    262
    488
    media_image7.png
    Greyscale

A ethylyl tetrahydropyranyl, a C2alkyl-6-membered heterocyclyl, unsubstituted
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to start with any of 4.372, 4.370, 4.371, 4.373, 4.374, 4.379, 4.380, 4.405, 4.406, 4.407, 4.410, or 4.413, and to substitute either of the R1 moieties of 4.227 or 4.151 in place of the R1 moiety triazolyl-C2 alkyl moieties of the starting compounds, giving obvious alternatives within the scope of the instant claims.  The motivation to select any of 4.372, 4.370, 4.371, 4.373, 4.374, 4.379, 4.380, 4.405, 4.406, 4.407, 4.410, or 4.413, would have been the exemplification of these compounds (they are taught to be active in pain therapy, based on P2X3 receptor antagonism activity; 6:16-17).  The substitution with the tetrahydropyranyl moiety would have been the expectation of activity, based on exemplification of these R1 choices for the indicated compounds.

Applicant argues that claim 1 has been amended to incorporate the features of previous claim 20. Claim 20 was previously included in the rejection.  Limiting to this feature does not overcome the rejection basis.
As discussed above, the Examiner notes Applicant’s argument that claim 1 has allegedly been amended to require that the cyclic groups of R1 be substituted with one or more amine groups (i.e., NRb2Rc2) or -(C1-C6)alkyl substituted with one or more amine groups (i.e., NRb2Rc2). While the Examiner acknowledges this limitation in lines 7-10 of claim 1, there is conflicting recitation in lines 15-16, making the argued required substitution optional.  Because of this conflict, the Examiner construes these competing wherein clauses to be alternative choices.  The obvious compounds of Burgey are still within the “optional” substitution language, remaining in claim 1 & 22.  The Examiner suggests removal of the optional substitution language, and clarification of the alkyl length of the permitted substituent and whether Z is or is not required (both wherein clauses also conflict with respect to each of these.

Conclusion
Claims 28, 45-47 are allowable.
Claims 26-27 are objected to as being dependent upon a rejected base claim.  Claims 26-27 are objected to as containing non-examined subject matter.  Regarding allowable subject matter in these claims, see discussion above at Items 7-8.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611